DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on March 24, 2022 has been entered and made of record.  

Response to Amendment
No claims have been amended, added, or canceled.  Claims 1-22 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed March 24, 2022.  

On page 7 of 9 to page 8 of 9 of Applicant’s Remarks, Applicant argues that the claims presented are allowable over the cited art, because the art fails to disclose or teach “where features are not present, choosing noisy data" (claim 1) or “where features are not present, to have noisy data" (claim 11), and further states “in fact, paragraphs 6 and 84 of Herder, on which the Office Action relies, teach the opposite of this limitation”.  

Examiner agrees.  Accordingly, the claim rejection(s) under 35 U.S.C. 102 as set forth in the most recent Office Action are withdrawn, and the claims are in a condition for allowance.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021, and the reference(s) cited therein, are being considered by the examiner.  

Allowable Subject Matter
Claims 1-22 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 1 and 11, said claims are allowable over the prior art of record for the reasons set forth by Applicant in the Remarks filed March 24, 2022, at page 7 of 9 to page 8 of 9.  

Claims 2-10 and 13-22 are each dependent from either of claims 1 or 11, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Herder III, et al., U.S. Pub. No. 2017/0141920

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
May 2, 2022